CASTLE BRANDS INC.
122 East 42nd Street
Suite 4700
New York, NY 10168

May 11, 2012

Mr. Mark Andrews
[address]

Dear Mark:

This letter agreement constitutes an amendment to the Third Amended and Restated
Employment Agreement dated as of February 26, 2010 (the “Agreement”), between
Castle Brands Inc. (the “Company”) and Mark Andrews (the “Executive”). The
Company and Executive wish to amend the Agreement as set forth below. Unless
otherwise defined herein, capitalized terms used herein shall have the meanings
ascribed thereto in the Agreement.



  A.   Section 3 of the Agreement is amended by deleting the date “May 1, 2012”
and inserting in its place the date “May 1, 2014”.



  B.   Section 6(a) of the Agreement is amended to read in its entirety as
follows:

"Termination by the Company. The Company may terminate the employment of
Chairman hereunder at any time. Notice of any such termination must be in
writing and will be effective one hundred eighty (180) days following receipt by
Chairman. In the event that the employment of Chairman is terminated pursuant to
this clause (a), the Company will pay to Chairman the amount of all accrued but
unpaid Base Salary to the date of such termination, in accordance with the
standard payroll practices of the Company as in effect from time to time.”

C. This letter agreement constitutes an amendment to and a modification of the
Agreement and shall for all purposes be considered a part of the Agreement.
Except as amended hereby, the Agreement is confirmed and ratified in all
respects and shall remain in full force and effect.

1

Please indicate your agreement with the foregoing by countersigning two copies
of this letter agreement in the space provided below and returning one of such
copies to us.

Very truly yours,

CASTLE BRANDS INC.

                 
 
  By:   Richard J. Lampen    
 
           
 
      Richard J. Lampen
President and Chief Executive Officer The foregoing letter agreement         is
consented and agreed to as         of the date first above written.         By:
 
Mark Andrews
 
 
   
 
 
 
   
Mark Andrews
 
 


2